Order entered October 1, 2015




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-14-01303-CV

                             JOHN WILLIAMS, Appellant

                                           V.

                                DART TRANSIT, Appellee

                    On Appeal from the County Court at Law No. 2
                                Dallas County, Texas
                        Trial Court Cause No. CC-14-00720-B

                                       ORDER
      We DENY appellant’s September 29, 2015 motion to compel arbitration.


                                                 /s/   CRAIG STODDART
                                                       JUSTICE